Citation Nr: 1017514	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1958 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 Regional Office (RO) in 
Seattle, Washington rating decision, which denied the claim 
on appeal.

The Board notes the Veteran requested a hearing in his 
January 2007 substantive appeal, but the Veteran failed to 
appear for his hearing despite multiple proper notices being 
sent to his last known address.  The Veteran has not 
indicated good cause for missing his hearing nor has he 
requested the hearing be rescheduled.  Accordingly, the Board 
deems the Veteran's hearing request withdrawn.

On a potentially related note, the Board observes that the 
Veteran's representative submitted a statement in September 
2008 noting that the Veteran wished to withdraw his appeal of 
service connection for diabetes mellitus and would be 
"sending in a letter to state his intentions at a future 
time."  The RO did not consider the letter a clear 
notification of intent to withdraw the appeal, and in October 
2008 the RO notified the Veteran's representative that a 
statement from the Veteran withdrawing the issue had not been 
received and requesting that a written statement from the 
Veteran be obtained or a statement of the accredited 
representative in the appealed case be provided prior to 
certification of appeal to the Board.  In response, the 
Veteran's representative provided a statement in the appealed 
case in October 2008, which argued in support of the merits 
of the Veteran's appeal.  Initially, the Board notes that 
either the Veteran or his representative can provide a 
written statement withdrawing an appeal.  See 38 C.F.R. 
§ 20.204 (2009).  However, given the somewhat obscure wording 
of the representative's September 2008 letter and the 
subsequent provision of a statement of the accredited 
representative arguing in support of the appeal, rather than 
a written statement clearly withdrawing the appeal, the Board 
cannot find a clear intent to withdraw the claim on appeal 
and, as such, will consider the claim on the merits.




FINDING OF FACT

The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of diabetes mellitus 
that is etiologically related to a disease, injury, or event 
in service, to include exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by or on behalf of the Veteran.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in February 2006 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The March 2006 letter from the RO explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service 
event, injury, or disease; and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
will be discussed in greater detail below, there is no 
credible evidence of an in-service event, injury, or disease.  
Specifically, there is no credible evidence of exposure to 
herbicides in service, nor is there evidence of ongoing 
treatment or symptoms associated with diabetes mellitus from 
service.  Furthermore, the Board believes that there is no 
competent or credible evidence suggesting an association 
between any currently diagnosed diabetes mellitus and any 
event, injury, or disease in service.  Thus, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with this claim. 

As will be discussed below, the Board finds that there is no 
credible evidence of exposure to herbicides in service.  Even 
if such exposure were presumed however, presumptive service 
connection applies to diabetes mellitus, type II, but not to 
diabetes mellitus, type I, and the Veteran is not competent 
to link such exposure to type 1 diabetes mellitus.  In this 
regard, the Board recognizes that there are instances in 
which lay testimony can probative evidence in medical 
matters.  For example, a lay person may be competent to offer 
testimony on certain medical matters, such as describing 
symptoms observable to the naked eye, or even diagnosing 
simple conditions such as a dislocated shoulder.  However, as 
a lay person, he is not competent to offer an opinion on 
complex medical questions, such as diagnosing a specific type 
of diabetes, or opining as to whether his diabetes mellitus, 
type I, is related to in-service herbicide exposure or any 
other incident of service.  Therefore, this is not a case in 
which the Veteran's beliefs alone can serve to establish any 
association between his diabetes mellitus and his military 
service, to include claimed exposure to herbicides, so as to 
satisfy the requirements of McLendon.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); see also Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
Certain diseases, to include diabetes mellitus, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  The above provision is inapplicable in this 
case, as there is no competent evidence of a diagnosis of 
diabetes mellitus, type II, at any time during or after 
service and there is no competent evidence, nor does the 
Veteran claim, that he was diagnosed with diabetes mellitus, 
type I, in service or within one year of service. 
 
Alternatively, a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2009).  Such diseases include, among others, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  Id.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).   

To establish a right to compensation for a present disability 
on a direct basis, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Accordingly, the Board will consider service connection on a 
presumptive and direct basis.

Based on the evidence submitted by the Veteran in support of 
his claim, he appears to contend that he currently has 
diabetes mellitus as a result of exposure to herbicides 
during service in Thailand and Vietnam. 
 
As an initial matter, with respect to service connection for 
diabetes mellitus based on presumed exposure to herbicides 
during service in Vietnam during the applicable time period, 
the Board notes that there is no objective evidence of record 
that the Veteran served in either Thailand or Vietnam.  In 
this regard, service personnel records indicate overseas 
service in England and the Philippines.  The Board has 
considered the Veteran's assertion of having served in 
Thailand and Vietnam, and the Board recognizes he is 
competent to testify as to his location during specific 
periods of active duty.  However, the Board ultimately finds 
his service personnel records, which specify that his 
overseas service included only England and the Philippines, 
as the more persuasive and credible evidence as to the 
circumstances of his service.  The Board recognizes that the 
Veteran has submitted photographs allegedly placing him in 
various locations within Vietnam and Thailand.  However, 
although those photographs do appear to have been taken in 
Southeast Asia, there appears nothing within any of those 
photos that could not be reconciled with his having been 
present in the Philippines.

Furthermore, even assuming service in Vietnam and exposure to 
herbicides, presumptive service connection applies to 
diabetes mellitus, type II, but not to diabetes mellitus, 
type I.  As will be discussed in greater detail below, the 
Veteran has not been diagnosed with diabetes mellitus, type 
II.  Rather, the medical evidence of record indicates that 
the Veteran has been receiving treatment for diabetes 
mellitus, type I.  As such, even if exposure to herbicides is 
presumed, service connection on a presumptive basis is not 
warranted.

Furthermore, with respect to service connection on a direct 
basis, the Veteran's service treatment records do not reflect 
any complaints, treatment, or diagnoses of diabetes mellitus, 
types I or II, during service, nor has the Veteran contended 
that he developed diabetes mellitus, types I or II, in 
service.  Indeed, the Veteran had urinalysis testing that was 
negative for sugars in February 1958, June 1968, February 
1971, and June 1978.  In June 1978 the Veteran specifically 
denied any history of diabetes mellitus.  A June 1978 
treatment record noted complaints of sweating and weakness 
two hours after a blood glucose test.  After examination the 
Veteran was assessed with chronic prostatitis and the 
competent evidence of record does not indicate that the 
complaints were associated in any way with blood sugar 
problems.

The Board notes that the medical evidence of record reflects 
that the Veteran has received treatment for diabetes 
mellitus, type I.  In that regard, the Board observes that an 
April 2004 VA treatment record noted current problems to 
include "diabetes type I."  The record also indicated that 
the Veteran currently had a prescription for metformin, an 
oral diabetes medicine.  A November 2005 audiology treatment 
record indicated that the Veteran's current medical problems 
included diabetes. 

Thus, the earliest evidence of record of treatment for 
diabetes mellitus, type I, is more than two (2) decades after 
service.  The service treatment records indicate no problems 
with blood glucose levels in service, despite multiple 
testings.  The Veteran has not claimed treatment for or 
symptomatology of diabetes mellitus, type I, on an ongoing 
basis since service.  Significantly, the Veteran previously 
has brought claims for multiple separate medical conditions 
in the decades since service, but did not raise a claim for 
diabetes mellitus until January 2006.  

In addition, no medical professional has suggested a link 
between in-service herbicide exposure or any other incident 
of service and the Veteran's current diabetes mellitus, type 
I.  

The Board acknowledges the Veteran's sincere belief that his 
current diabetes mellitus, type I, was caused by exposure to 
herbicides in service.  As discussed above, the Board 
recognizes that there are instances in which lay testimony 
can probative evidence in medical matters.  For example, a 
lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  However, as a lay person, he is not 
competent to offer an opinion on complex medical questions, 
such as diagnosing a specific type of diabetes, or opining as 
to whether his diabetes mellitus, type I, is related to in-
service herbicide exposure or any other incident of service.  
Therefore, even if exposure to herbicides in service was 
presumed, this is not a case in which the Veteran's beliefs 
alone can serve to establish any association between his 
diabetes mellitus and his military service, to include 
exposure to herbicides.  See Jandreau, supra.

As service connection on a presumptive basis is inapplicable 
in this case, there is no credible evidence of a continuity 
of symptomatology since service, there is no indication that 
the Veteran is competent to render a medical opinion 
otherwise linking his current conditions to service, and 
there is no other medical evidence linking current diabetes 
mellitus, type I, to any incident of service, to include 
exposure to herbicides, the Board concludes that the 
preponderance of the evidence is against granting service 
connection on either a direct or presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309; Combee, supra; Jandreau, supra; 
Shedden, supra.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for skin lesions must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


